Exhibit 10.3



Frontier Oil Corporation
Executive Retiree Medical Benefit




Summary and Purpose
In order to facilitate the transition of senior leadership at Frontier and in
recognition of service to the Company, a post-retirement medical benefit is
proposed for executives at the level of Executive Vice President and above. A
summary of the proposed coverage appears in the table below:



 
Minimum Benefit
Maximum Benefit
Qualification:
   
Title
EVP and above
EVP and above
Length of Service
> 5 but less than 20 years
> 20 or more years
Age
 
58 or older
62 or older
Benefit Provided:
   
Employee, until age 65 (1)
Same medical benefits as active employees
Same medical benefits as active employees
Spouse, until age 65 (1)
Same medical benefits as active employees
Same medical benefits as active employees
Employee, after age 65 (1)
No Benefit
Supplement to Medicare Parts A, B & D (2)
Spouse, after age 65 (1)
 
No Benefit
Supplement to Medicare Parts A, B & D (2)
Cost to Executive:
   
Annual Premium
1.25 x COBRA Rate (3)
1.0 x COBRA Rate(3)
Deductibles and Co-Pays
Per medical plan
Per medical plan
     




1)  
Or until the actual date of Medicare eligibility, if later.

2)  
Medicare Part A is coverage for hospitalization and hospice care. Medicare Part
B primarily covers doctors’ fees, most outpatient hospital services, certain
related charges, and many home health services. Medicare Part D covers
prescription drug benefits.

3)  
The COBRA rate is premium cost (expected claims + fixed fees) of the medical
benefit for the Company’s employee group + 2% administrative fee, currently
about $12,000 per year for employee + spouse coverage prior to age 65, and
$9,200 per year for supplemental coverage to Medicare Parts A, B, & D (employee
and spouse) thereafter.


 
 

--------------------------------------------------------------------------------

 

Detail Description of Proposed Benefit and Cost to Company


Qualification
To qualify for this benefit, the executive must i) have retired from full-time
employment with Frontier Oil Corporation after January 1, 2006, ii) have held
the title of Executive Vice President or higher and iii) have provided service
to the Company for at least five years, and iv) have been covered under the
Frontier Oil Corporation Health Care Plan while an active employee.


Nature of Benefit
The proposed benefit varies with age and level of service. The minimum benefit
is a continuation of medical coverage for the executive and his spouse in the
plan available to Company employees until each of the executive and his spouse
reach Medicare eligibility. For example, if the executive reaches Medicare
eligibility prior to his spouse, his coverage under the minimum plan would
terminate while the spouse’s coverage continues until she is Medicare-eligible.
Thus, the minimum benefit is a “bridge to Medicare.” The maximum benefit (for
qualifying executives) would include the “bridge to Medicare” until the
executive or his spouse become Medicare-eligible, and then supplemental coverage
to Medicare Part A, B, and D for each thereafter. The supplemental coverage is
intended to pick up the difference in benefits between Medicare Part A, B, and D
and the Frontier Plan. Note: Once the retired executive and/or his spouse is
Medicare-eligible, then Medicare is the primary carrier and the Frontier
supplemental coverage is secondary.


Cost to Executive
A significant component of the cost of this plan will be paid by the executive.
Thus, the benefit is intended primarily to provide the executive with access to
medical coverage at a reasonable cost - not to provide the executive with free
medical care.


For the Minimum Benefit, the executive would pay 1.25 x the Company’s COBRA
rate, effectively 1.25 x the premium cost of providing this benefit to the
Company’s employee group. The 1.25 x factor is proposed because individuals 60 -
65 years of age generally incur medical expenses at a higher rate than the
average of individuals younger than age 60.


For the Maximum Benefit, the executive’s cost would fall to 1.0 x the Company’s
COBRA rate. This is justified since the 62-year old executive has 18 months of
COBRA coverage available to him under law at the 1.0 x COBRA rate, which takes
him to within 18 months of Medicare eligibility. Once Medicare eligible, the
Company’s average cost of providing the supplemental Medicare coverage to
retirees is used as the proxy for setting the executive’s premium, providing an
apples-to-apples comparison for setting this rate.



 
 

--------------------------------------------------------------------------------

 

Cost to Company
Due to the plan design, the benefit is intended to be approximately cost-neutral
to the Company. This statement, however, is based on statistical averages across
a broad group of covered employees. The actual costs of providing medical
coverage to any single executive or his spouse will vary significantly. The
Company’s actual cost incurred for an individual will be mitigated by two
factors:



1)  
The Company purchases stop-loss coverage which limits its exposure to $100,000
in annual claims for any single employee or covered dependent, and




2)  
The plan provides for a lifetime claims payment limit of $2 million (inside
Frontier’s approved provider network) and $1 million (outside Frontier’s
approved provider network) for any covered individual.



The Company’s actual experience over the past three years (based on 730
employees who have employee only, employee + spouse, employee + children, or
employee + family coverage) is that between 2 and 5 individuals exceed the
$100,000 stop loss each year. The Company’s cost to buy this coverage is
approximately $1,650 per covered employee per year.


Reservation of Rights
The Company reserves the right to modify or terminate this Plan in the future at
its sole discretion.
 

